t c summary opinion united_states tax_court roger r and brenda j holmes petitioners v commissioner of internal revenue respondent docket no 9622-08s filed date roger r holmes pro_se archana ravindranath for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for taxable years and years at issue respectively the issues for decision are whether petitioners are entitled to the deductions claimed on schedule a itemized_deductions and schedules c profit or loss from business sole_proprietorship for the years at issue and whether petitioners must include in gross_income for the years at issue a dollar_figure annual housing allowance paid to petitioner roger r holmes mr holmes as a pastor at paul’s chapel baptist church paul’s chapel background some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in ohio during the years at issue mr holmes was an ordained baptist pastor for paul’s chapel and his wife petitioner brenda j holmes worked for maytag manufacturing l l c in addition to spending his time as a pastor for paul’s chapel mr holmes reported that he operated a computer servicing business pc unlimited from his home for the years at issue mr holmes prepared petitioners’ federal_income_tax returns using turbotax petitioners jointly filed and federal_income_tax returns which included a schedule a and two schedules c for each year for each of the years at issue petitioners filed one schedule c for mr holmes’ pastoral activities and one schedule c for pc unlimited for petitioners reported total form_w-2 wage and tax statement and substitute form_w-2 income of dollar_figure for petitioners reported total form_w-2 and substitute form_w-2 income of dollar_figure schedules a on the respective and schedules a petitioners claimed total itemized_deductions of dollar_figure and dollar_figure the respective total itemized_deductions included unreimbursed job- related expenses and certain miscellaneous deductions of dollar_figure for and dollar_figure for schedules c pastoral activities on the respective and schedules c petitioners reported gross_receipts or sales of dollar_figure and dollar_figure from pastoral activities petitioners claimed an annual parsonage housing allowance of dollar_figure thereby reducing their gross_profits from pastoral activities to dollar_figure in and dollar_figure in petitioners state in their petition that paul’s chapel is a small church with limited resources and revenue and therefore during the years at issue mr holmes’ primary compensation was a dollar_figure weekly housing allowance ie dollar_figure per year the claimed schedule c expenses related to pastoral activities were as follows tax_year expenses advertising dollar_figure dollar_figure car and truck expenses big_number big_number commissions and fee sec_30 depreciation interest other -- big_number legal and professional service sec_75 office expense supplie sec_135 taxes and license sec_65 travel_expenses deductible meals and entertainment utilities big_number big_number other expenses big_number total big_number big_number pc unlimited during and mr holmes reported gross_sales or receipts from pc unlimited of dollar_figure and dollar_figure respectively for pc unlimited petitioners claimed schedule c expenses as follows tax_year expenses advertising dollar_figure -- car and truck expenses big_number dollar_figure depreciation insurance big_number -- interest other big_number legal and professional service sec_38 office expense taxes and licenses travel_expenses deductible meals and entertainment utilities big_number big_number other expenses big_number total big_number big_number in addition to the above schedule c expenses on their schedule c for pc unlimited petitioners claimed a dollar_figure expense for the business use of their home the forms expenses for business use of your home indicate that petitioners claimed dollar_figure percent of their home was used for business purposes dollar_figure percent for business related to mr holmes’s pastoral activities and percent for business related to pc unlimited mr holmes explained this inconsistency at trial as simply a software defect ie that turbotax should not have allowed him to claim more than percent of the use of petitioners’ home as a business_expense and that undoubtedly that is incorrect in the notice_of_deficiency which pertains to both and respondent denied deductions for all of the job expenses and certain miscellaneous deductions claimed on schedule a because the denial of the job expenses and certain miscellaneous deductions reduced petitioners’ itemized_deductions to an amount that was less than the standard_deduction respondent also eliminated all other schedule a expenses for each of the years at issue and substituted the standard_deduction respondent also disallowed the dollar_figure annual housing allowance as well as all of the claimed schedule c expenses for both the pastoral activities and pc unlimited discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the commissioner’s determinations rule a 290_us_111 the burden_of_proof may shift to the commissioner in certain circumstances if the taxpayer introduces credible_evidence and establishes that he substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b petitioners have neither asserted that the burden_of_proof has shifted to respondent nor provided adequate substantiation of the expenses claimed on their and federal_income_tax returns therefore the burden_of_proof remains with petitioners disallowed deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to the deductions claimed rule a 503_us_79 new colonial ice co v helvering 2respondent also made adjustments to self-employment adjusted_gross_income and self-employment_tax although neither party has contested these adjustments they are computational and will need to be addressed in the rule_155_computations u s a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business personal expenses however generally are not deductible sec_262 furthermore in the case of expenses for automobiles traveling including meals_and_lodging while away from home and entertainment sec_274 disallows any deductions unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 sec_1 5t c temporary income_tax regs fed reg date provides loss of records due to circumstances beyond control of the taxpayer where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have a right to substantiate a deduction by reasonable reconstruction of his expenditures or use under these regulations therefore a taxpayer may be deemed to meet the requirements of sec_274 if he or she establishes the occurrence of a casualty causing the loss of records and has adequately reconstructed the expenditures oswandel v commissioner supra citing sec_1_274-5t temporary income_tax regs supra at trial mr holmes testified that he lacked the records necessary to substantiate the deductions claimed on petitioners’ and federal_income_tax returns mr holmes testified that during petitioners moved from illinois to ohio and in the process his wife and daughter cleaned out his office discarding many if not all of his business records including his mileage books for and in an effort to substantiate his automobile and travel_expenses for the years at issue mr holmes testified that days before trial he reconstructed from memory a mileage log for both his pastoral activities and his computer servicing business we find that petitioners have failed to substantiate any of the disallowed deductions they have certainly not met the heightened substantiation requirements for automobile and travel_expenses under sec_274 nor established that their business records were lost through circumstances beyond their control we therefore sustain respondent’s corresponding determinations housing allowance during the years at issue mr holmes received a parsonage_allowance of dollar_figure per week or dollar_figure per year in the notice_of_deficiency respondent disallowed the dollar_figure parsonage_allowance thereby increasing petitioners’ gross_income by the same amount respondent concedes that if petitioners used the dollar_figure housing allowance to provide a home then the dollar_figure allowance should be excludable from their gross_income compensation_for services is generally included in gross_income sec_61 sec_107 however provides the following exception sec_107 rental value of parsonages in the case of a minister_of_the_gospel gross_income does not include-- the rental value of a home furnished to him as part of his compensation or the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home and to the extent such allowance does not exceed the fair rental value of the home including furnishings and appurtenances such as a garage plus the cost of utilities respondent has acknowledged that petitioners provided documentation from paul’s chapel establishing that mr holmes received dollar_figure annually as a housing allowance at trial mr holmes credibly testified that he did not receive any compensation from paul’s chapel beyond the dollar_figure annual housing allowance mr holmes also credibly testified that the housing allowance provided by paul’s chapel was insufficient to cover his mortgage expenses and utilities in this respect mr holmes testified that his mortgage payment alone was approximately dollar_figure per month before refinancing consequently we find that the dollar_figure per year parsonage_allowance petitioners received was used to provide a home as defined in sec_107 see sec_1_107-1 income_tax regs accordingly the dollar_figure annual housing allowance paul’s chapel paid to mr holmes during the years at issue is not includable in petitioners’ gross_income to reflect the foregoing decision will be entered under rule
